Citation Nr: 0012763	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from April 1969 to 
November 1971.  He was in Vietnam for 1 year and 7 months.  
Subsequent thereto, he was a Member of the Reserve.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The current evidence of record does not show that the 
appellant engaged in combat with the enemy during his tour of 
duty in Vietnam.

3.  The service records and other evidence of record fail to 
corroborate the appellant's assertions as to in-service 
stressors.

4.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

5.  No competent evidence has been presented that would tend 
to indicate that the appellant's coronary artery disease is 
proximately due to, or the result of a service connected 
disability.

6.  Coronary artery disease was not shown in service nor were 
there manifestations of the disorder within 1 year following 
separation from service by any competent evidence on file.


CONCLUSIONS OF LAW

1.  Based on the current evidence of record, PTSD was not 
incurred in or aggravated by the appellant's active duty 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for 
coronary artery disease is not well grounded and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for PTSD.

Initially, the Board finds that the appellant's claim as to 
this issue is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
appellant, as mandated by § 5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.304 (f) provide that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).  This provision was 
promulgated in response to the guidance of the holding of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  It revised the old 
§ 3.304 which required clearer evidence of combat with the 
enemy, and a "clear" diagnosis of PTSD.  Thus, this 
provision is slightly more relaxed, and can be applied 
without prejudice to the veteran.

With respect to the first element (under the provision then 
in effect), the United States Court of Veterans Appeals 
(Court) has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen, 10 Vet. App. at 
139.  Moreover, the Court concluded that "under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

Under the old criteria, if the claimed stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  The criteria do not require the 
awarding of combat medals, but do require that there has been 
combat with the enemy.  However, if the "claimed stressor is 
not combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of a continuing 
psychiatric disability.  In January 1971, the appellant was 
seen for complaints of excessive drinking over the last 12-16 
months.  He reportedly drank because of anxiety about his job 
and personal problems.  There was no history of nightmares or 
related complaints related to combat or in-service 
experiences.  No psychiatric disorder was diagnoses.  His 
separation examination report dated in November 1971 
indicates a normal psychiatric evaluation.  In addition, 
there is no indication of any in-service history of 
psychiatric disability.  National Guard medical records, 
dating from September 1973 to April 1985, do not indicate any 
psychiatric disability either.

Post-service medical records show no treatment or diagnosis 
of PTSD until the appellant was examined at the VA in June 
1997, when the examining physician diagnosed him with 
moderate PTSD.  At that time, the appellant reported poor 
sleep, nightmares, feelings of depression, sensitivity to 
noises and inability to concentrate.  He also reported that 
he drank heavily after leaving the service, although he had 
been "dry" for the preceding five years.

The appellant has stated that while serving on active duty in 
Vietnam, he saw people "blown up," in addition to mutilated 
bodies and people crying.  He also has reported that while 
stationed at Da Nang, he operated a wrecker and worked as a 
mechanic.  Specifically, he has stated that he ran over a 
child with his wrecker.  The appellant also indicated that he 
witnessed a truck hit a Vietnamese motor bike and the 
slaughter of everyone in the vicinity.  Finally, the 
appellant stated that he returned one day to his barracks, 
only to see that it had been blown up and there was nothing 
but body parts all around.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304 (1999).  While the 
appellant has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the appellant.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).

Thus, recognizing that the appellant has a diagnosis of PTSD 
and that the first element of Cohen is met, the appellant's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  As noted above, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added).

As an initial matter, the Board finds that the appellant is 
not shown to have engaged in combat with the enemy based on 
the evidence of record.  The appellant's service records do 
not support a finding that the veteran was engaged in combat.  
His DD 214 form does not reflect any awards that indicate 
combat service.  Further, the DD 214 shows that the appellant 
served as a wheeled vehicle mechanic while in service.  Thus, 
the service medical records and other service records do not 
support a finding that he was engaged in actual combat.

Next, there is no other supporting evidence, except the 
appellant's own assertions, to support his allegations that 
he witnessed the deaths of several servicemen and killed a 
civilian child.  Finally, the Board notes that the appellant 
has indicated that he was exposed to combat during his 
service in Vietnam.  However, the mere presence in a combat 
situation or indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  See Wood, 1 Vet. App. at 193.

Since the evidence does not reflect that the appellant was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  The 
appellant has specified that the alleged stressors occurred 
in June and September 1971.  In this regard, service records 
have been obtained to provide verification of the alleged 
stressors.  Monthly unit history reports for the 610th 
Transportation Company for the period from January 1971 and 
October 1971 state that the unit's base camp location was the 
Viking Compound in Da Nang and that the unit supported 
Operations Lamson 719.  However, the reports do not mention 
combat actions.  Additionally, extracts from operational 
reports from Operation Lessons Learned submitted by the 58th 
Transportation Battalion, for the period from February 1970 
to October 1971, and reports from the 34th General Support 
Group for the period from November 1970 to October 1971, do 
not mention an incident during any of the times specified by 
the appellant that resulted in casualties.  Daily Staff 
Journals submitted by the 58th Transportation Battalion for 
the period covering September 1971 also do not mention an 
incident that resulted in eight United States casualties, as 
reported by the appellant.  Extracts from the Operational 
Report from Operation Lessons Learned and Daily Staff 
Journals submitted by the 80th General Support Group for 1971 
mention attacks in the area of Da Nang during the period from 
May to August 1971, but fails to mention any of the 
appellant's claimed stressors, or place his unit of the area 
where the attacks occurred.

The Board has considered the appellant's statements that his 
PTSD is related to the aforementioned alleged events during 
service.  Although the appellant's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-service 
stressors is contained in the appellant's own uncorroborated 
statements.  The Board finds, in the instant case, that the 
evidence has failed to show that he engaged in combat during 
his service in Vietnam.  Furthermore, the Board finds that 
there is no corroborating evidence to support his lay 
statements as to his claimed in-service stressors.  Thus, the 
Board concludes that there is no credible supporting evidence 
that the claimed in-service stressors actually occurred.

As noted above, service connection for PTSD requires three 
elements: (1) a current, medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Even when the medical 
evidence of record establishes the first element of the claim 
(a diagnosis of PTSD), the service medical records fail to 
establish the second element of the claim (verified in-
service stressor).  Thus, there is no need for the Board to 
reach the third element of a claim for PTSD (causal nexus).

2.  Entitlement to service connection for coronary artery 
disease as secondary to PTSD.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (1999).  The appellant 
claims that his coronary artery disease is the result of his 
PTSD.

It is also noted that where coronary artery disease is 
demonstrated to a compensable degree within 1 year following 
separation from qualifying service, service connection may be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  
However, in the instant case, as the Board has determined 
that the appellant's PTSD is not service connected, the claim 
is not well grounded and the Board does not need to address 
the issue of service connection for coronary artery disease 
further on a secondary basis.  Significantly, there are no 
other service connected disorders.  Thus, there is no basis 
for a grant of secondary service connection.

On a primary or presumptive basis, there is no competent 
evidence that the appellant had coronary artery disease in 
service.  Further, the post-service Reserve examinations do 
not reflect the onset of coronary artery disease within 1 
year following separation from service.  In fact there is no 
competent evidence proffered that the appellant had coronary 
artery disease in service or within 1 year following 
separation thereto.  Thus, there is no well grounded claim 
for primary or presumptive service connection for coronary 
artery disease.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for coronary artery disease 
is denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

